                   Case 8:19-bk-03518-CPM             Doc 45      Filed 01/15/21      Page 1 of 1

Form ntcabuse

                                   UNITED STATES BANKRUPTCY COURT


Middle District of Florida

                                          Case No.: 8:19−bk−03518−CPM
                                                    Chapter: 7
                                          Judge: Catherine Peek McEwen

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Michael Anthony Zigante                                   Donna Marie Zigante
   aka Michael A. Zigante, aka Michael                       aka Donna M. Zigante, aka Donna Zigante
   Zigante                                                   2833 Manning Dr.
   2833 Manning Dr.                                          New Port Richey, FL 34655
   New Port Richey, FL 34655
Social Security / Individual Taxpayer ID No.:
   xxx−xx−2294                                               xxx−xx−8003
Employer Tax ID / Other nos.:


                                      STATEMENT OF PRESUMED ABUSE



Clerk's Notice of United States Trustee's Statement of Presumed Abuse Under 11 U.S.C. Section 707(b)(2).
(ADIclerk)

Dated: 1/15/21
                                                            United States Trustee
